﻿
22.	Mr. President, previous speakers have spoken in glowing terms of your ability and wealth of experience and of the satisfaction they have derived from your election as President of this session of the General Assembly. My delegation, even at this ate hour, wishes to be associated with those who have spoken previously in congratulating you. We also congratulate your country and Latin America for having given to the service of the United Nations a person of your eminence and distinction
23.	At the same time, we are not unmindful of the contributions made by your distinguished predecessor,- Mr Lazar Mojsov, of Yugoslavia, who presided over the thirty-second session and the subsequent special sessions.
36 Like Africa and Asia, the Pacific was, and continues to be, a victim of colonialism. It, too, has not been spared the agonies, frustrations and vicissitudes of domination by foreign Powers. It is a matter of great satisfaction, therefore, to my delegation to welcome Solomon Islands into our midst and to extend to it our co-operation and support.
37.	Although we come from a region far removed from the main centres of trade, the growing interdependence of the developed and the developing countries makes it necessary for us to follow closely the various discussions on economic issues affecting the international community.
38.	We therefore note with regret and some concern the growing trends towards protectionism. We do not merely view this trend as unhealthy; it also makes us wonder as to the sincerity of those in the developed countries who have been loud in their assurances and commitment to a more equitable distribution of the world's wealth. The statement by the President of the World Bank during the annual meeting of the Bank and the IMF in Washington recently, raises a serious doubt in our mind as to the prudence of protectionism as a policy. Mr. McNamara said:
"The truth is that throughout the industrialized nations this trend towards protectionism is gathering momentum. There is an increasing readiness for OECD Governments to extend assistance to domestic industries at the expense of developing country exports. And producers of a wide variety of products in the industrialized world-ranging from petrochemicals and ships to bicycle tin s-are now demanding relief from import competition.
"The popular rationale for this protectionist posture in the developed nations is, of course, that the growth in developing country exports eliminates jobs.
"But while the impact on jobs in specific firms, or in particular product lines, can sometimes be serious, it is important to recognize that the negative effect of developing country exports on overall employment in the developed world has been negligible.
"The fact is that developing countries today supply only a tiny portion of the manufactured goods consumed in developing countries. Less than 2 per cent.
"Even in the case of clothing, which contributed the most to developing-country export growth, the ratio of imports to total consumption in 1976 was less than 8 per cent in the United States. In 1974, developing country textiles and clothing together constituted only 8 per cent of the market in Germany, 6 per cent in the United Kingdom, 5 per cent in Canada, 4 per cent in japan and in the United States, and 2 per cent in France.
"These low levels of market penetration have clearly made only a minuscule impact on the overall industrial structure of the importing countries, and the impact on the occupational pattern is even smaller since a number of industries share a common need for specific occupational skills.
"Further, the number of workers displaced by imports from developing countries is only a fraction of those displaced by shifts in technology and demand in the industrialized countries themselves." 
39.	We welcome the steps taken by those industrialized countries to give preferential treatment under the generalized system of preferences scheme to products from developing countries. We hope that other developed countries will have the courage and the foresight to join the scheme.
40.	We share the concern expressed by other speakers concerning the suspension of the Committee of the Whole. While there are still areas of difference, we feel that the extensive informal discussions which the Committee has been holding since May have been useful. We urge that the General Assembly maintain the momentum with a view to reaching some agreement.
41.	The population of the island countries of the Pacific is a mere 5 million. We are spread over a huge expanse of ocean. Though isolated and bereft of resources, we are nevertheless buffeted by the changing fortunes of the world's economy. There have been sharp fluctuations in both demand and prices of our commodity exports. Increased prices of manufactured goods and petroleum merely make a bad situation worse. As far as our largest export commodity—sugar—is concerned, we were fortunate to avoid any serious fluctuations, because, as a member of the Lome Convention, we benefited from the assurance of a guaranteed minimum price.

42.	It is not usual in a statement of this nature to dwell on matters which appear to be of regional interest. However, we believe that the emerging Pacific Island community merits special mention for several reasons. We are isolated from the main centres of population; we suffer from limited domestic markets, scarce raw materials, heavy dependence on imports and high transportation costs. At the same time, we do not wish to be unduly dependent on the generosity of others. We have made an earnest attempt to develop co-operation on a regional basis and have been moderately successful in this regard. Although our developed neighbours participate fully and actively in regional activities, it is our hope that they will progressively turn and identify themselves more closely with the South Pacific, of which they are a part.
43.	In any comment on the world's economy, it goes without saying that there is some relationship between economic and political situations. It therefore behoves all of us, and more especially the developed countries, to muster the requisite courage and political will for the resolution of outstanding economic and political issues.
44.	In terms of political issues, the Middle East problem continues to appear on our agenda. We believe that, because of the danger it poses to international peace and security, advantage should be taken of any initiative aimed at resolving the Middle East dispute, no matter how tenuous the chances of success may be. My Government applauds the bold and courageous initiative taken by President Anwar El-Sadat of Egypt. It applauds the statesmanship of President Jimmy Carter of the United States in bringing Egypt and Israel together. We have been encouraged by the response of the Prime Minister of Israel, Mr. Begin, and the readiness of the Israeli Knesset to approve the Camp David proposals. Whatever the short-comings of the Camp David agreements  may be, we cannot but emphasize its importance in the quest for a comprehensive settlement of the Middle East problem-a settlement that year by year appears more and more elusive.
45.	While we believe that the United Nations has an important role to play in the settlement of the Middle East dispute, we sense that only at times our own Organization itself appears to discourage a settlement, only too frequently by the use of extreme and bellicose language. We express the hope that the United Nations will play a more positive role in the settlement of this dispute.
46.	We continue to view with concern the situation in Lebanon. Though separated by an immense distance, my country shares certain characteristics with Lebanon. We are a multiracial, multicultural and multireligious country. We understand the many stresses and strains that such a society is subjected to, and we sympathize with it. We have tried, with some measure of success, to build a community in which we identify and build on what we have in common. At the same time we encourage the development of those features that help to enrich and give added colour and diversity to our society.
47.	We ourselves must work, and work hard if such a society, rich in its diversity, is to be developed. External influences or pressure will not help. We hope, therefore, that Lebanon will be left unhindered to rebuild itself, and thereby to re-establish peace and harmony in what was once a vibrant and dynamic community. Our participation in UNIFIL has been a useful experience both to our troops and to our country. We hope that our modest contribution will go some way towards restoring to the Lebanese people the peace that they have been denied for so long.
48.	Our involvement in peace-keeping in Lebanon prompts us to make one or two further observations. First, we view with some concern the continued presence of independent groups in southern Lebanon. The external support given to those groups has blunted to a considerable degree the effectiveness of UNIFIL. Moreover, this has also meant that the restoration of control and sovereignty to the Lebanese Government has been rendered more difficult. Secondly, we believe that the United Nations has a vital role to play in peace-keeping. There are those who have declined to support this particular and useful role of the United Nations. We regret the reluctance of those who are unwilling to support the peace-keeping efforts of the United Nations. We express the hope that there will be a change in their attitude.
49.	There has been steady progress in decolonization, as evidenced by the continued growth in the membership of the United Nations from 51 in 1945 to an impressive 150 today. The latest addition to the international community is Solomon Islands, whose accession to membership in the world community is a particular source of satisfaction to us, not least because both our countries belong to the same region.
50.	Moreover, my delegation has noted with interest and satisfaction that some other Territories in the South Pacific will also be able to realize their freedom soon. In this regard, we welcome Tuvalu's accession to independence on 1 October and we have noted with interest the arrangements for the independence of the New Hebrides, as indicated by the Foreign Secretary of the United Kingdom [10th meeting]. We also note the forthcoming independence of the Gilbert Islands. Beyond the South Pacific, we have noted with interest the imminent independence of the Caribbean island of Dominica. These positive trends serve to reinforce our conviction that the United Nations is indeed progressing towards the total elimination of colonialism.
51.	While we welcome these developments, it is discouraging to note that there remain a number of Territories that are still ruled by foreign Powers. Some of these are progressing towards independence, while others including some in our part of the world, appear to have been forgotten, either by design or otherwise. We believe that the United Nations should ensure that all those that are under any form of foreign domination be given every opportunity to exercise their inalienable right to self-determination. For our part, through our membership of relevant international organs, including the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we shall continue to see to it that this indeed is the case.
52.	However, political independence alone is not sufficient. The onus is on the administering Powers concerned to ensure that, concomitant with political development, socio-economic development is also encouraged. Only too often, socio-economic progress lags behind political developments. The unfortunate result of such a situation is that a politically free people is invariably condemned to a situation where it has to depend on massive hand-outs-a situation that, if allowed to continue indefinitely, cannot but destroy initiative, self-reliance and self-respect.
53.	In turning to southern Africa, where it is evident that aspirations to majority rule remain unfulfilled, 1 shall cite the case of the international Territory of Namibia, the- prospects for the independence of which appear to have considerably improved, despite the unhelpful announcement made recently by South Africa that it will pursue its own plans for elections for the Territory in isolation from the United Nations. We hope that South Africa will abandon this unilateral approach and will be guided by the recent Security Council decision-resolution 435 (1978)- concerning the Territory's independence. It is important that the people of the Territory, including SWAPO, should be fully involved in the electoral processes leading to the independence of Namibia. My delegation reiterates its support for the Territory's freely determining its own future through elections to be held under the supervision and control of the United Nations.
54.	The people of Zimbabwe, too, have yet to decide their destiny freely. We have noted with deep interest the diplomatic efforts that are being pursued to bring genuine majority rule to a people that for too long has suffered in the pursuit of its freedom. My delegation is of the view that the search for an internationally acceptable solution could be facilitated through continued dialogue and discussions between the parties concerned Measures such as an all-parties conference embracing the representatives of the people could facilitate the early attainment of majority government through peaceful means.
55.	Because of our commitment to international peace and security, we welcome the successful conclusion of the tenth special session, on disarmament. The adoption of the Final Document [resolution S-10/2] by consensus merits special mention. Though encouraged by this development we are concerned by the continued existence of important differences, particularly on nuclear issues. Thus, for example, there continue to be differences regarding the conclusion of a comprehensive test-ban treaty and the establishment of nuclear-weapon-free zones in various geographical regions.
56.	In that regard we support the call for wide adherence to the Treaty on the Non-Proliferation of Nuclear Weapons and the speedy conclusion of a comprehensive test-ban treaty. The trilateral initiative taken by certain nuclear Powers in this regard is to be commended, and we call upon other nuclear and militarily important States to join this initiative. Until a comprehensive test-ban treaty is concluded, we call for a moratorium on all nuclear testing in all environments.
57.	Regrettably, we must as we have done on previous occasions register our opposition to the continuing use of the South Pacific region as a testing-ground for nuclear devices. The repeated protests by the Governments and peoples of the South Pacific to those responsible for these tests have been of no avail.
58.	Though we have been given assurances that the tests being conducted in the South Pacific are harmless, we continue to wonder—if that is so—why these tests are not conducted nearer to home. Recent reports that the inhabitants of an island in the northern Pacific which was used as a nuclear testing-ground by yet another metropolitan Power are facing difficulties, years after the tests were conducted, makes us doubt the veracity of the assurances which presumably are meant to assuage our feeling of concern and outrage.
59.	Our preoccupation with urgent nuclear issues does not mean that we should relegate non-nuclear issues to secondary importance. On the contrary, we believe that appropriate agreements on such questions as the prohibition of the use of chemical and radiological weapons must be concluded as soon as possible. Similarly, we feel that urgent measures are required to curb the ever-increasing transfer of conventional arms.
60.	A Conference of great importance to the international community has still not concluded its work. I refer to the Third United Nations Conference on the Law of the Sea, which has dragged on for some years. What is disturbing to us is that the bulk of the work has been completed but as to the remaining- portion there are divergences of views and positions which appear almost insurmountable. We believe we must guard against the possibility that this small but important part of the negotiation might ruin the monumental and far-reaching work on which agreement has already been reached by the Conference. The protracted negotiation associated with this Conference has led some States to lose patience and, to a degree, confidence that there will ever be a successful conclusion. We appeal to those who have decided to enact unilateral legislation which is not consonant with the present negotiation to think again. Such a step could only impede the successful conclusion of the Conference. Moreover, it would merely add to the widening gap in our dialogue towards the establishment of a New International Economic Order.
61.	Fiji, like many other countries in the South Pacific, is highly dependent on the resources of the sea because of its limited land area and its limited resources. Keeping strictly within the present development in the Conference on the Law of the Sea, our Government took the first step to bring into effect the Marine Spaces Act passed by our Parliament in December 1977, by declaring the establishment of an archipelagic regime for Fiji. The archipelagic regime has restored to us the geographic unity of our country. In declaring such a regime, the Marine Spaces Act guarantees the right of navigation in and flight over the archipelagic waters.
62.	The final step in the completion of the implementation of the Marine Spaces Act will be the declaration by my Government of a 200-mile exclusive economic zone. The present declaration is limited to the establishment of an archipelagic regime. However, it is the intention of my Government to declare a 200-mile exclusive economic zone as soon as it is in a position where full effect can be given to our right to explore, exploit, conserve and manage the natural resources, both living and non-living, of Fiji's exclusive economic zone, including its sea-bed and subsoil. Among preparatory actions my Government is now taking is the initiation of consultations with neighbouring Pacific countries with which Fiji will have overlapping exclusive economic zones.
63.	Moreover, the countries members of the South Pacific Forum are at present involved in difficult negotiations to establish a South Pacific fisheries agency to manage and give advice on the living resources within the jurisdiction of the Forum countries. It is our sincere hope that, with the co-operation and understanding of major fishing and other metropolitan interests in the SoJth Pacific, the Governments of Forum members will be able to conclude a-treaty which will serve the best interests of the region.
64.	Fish are one of the most important resources in the economy of the island countries of the South Pacific. The negotiations for a regional fisheries agency started with high hopes. However, we have now reached a situation where the formation of such an agency is threatened. The main reason for this sorry state of affairs has been the wish of a dominant Power foreign to the region to join the agency on its own terms.
65.		In our statement last year we referred to the fact that colonialism is not dead but has merely taken on new forms and new manifestations. We view this attempt of a foreign Power to join the South Pacific fisheries agency as yet another attempt to dominate our region and to dictate to us the terms and conditions in which we should run our affairs.
66.	It remains for me to express my Government's appreciation to Secretary-General Waldheim for his untiring efforts in the cause of peace and to assure him and his colleagues of our support.
67.	As we observe the thirtieth anniversary of the Universal Declaration of Human Rights, my Government pays a tribute to the United Nations for its efforts in this important field during the past three decades. This expression of felicitations is tinged with some measure of regret and concern and some disappointment at the continued and unabated violations of human rights in so many parts of the world. It expresses the hope that the next 30 years will see a vast improvement in this regard. I believe that it is appropriate that I should conclude this statement by quoting from the late Pope John XXIII, who in his Encyclical Letter Pacem in Terris, had this to say:
"An act of the highest importance performed by the United Nations Organization was the Universal Declaration of Human Rights, approved in the General Assembly of December 10, 1948 ...
".. .the Document represents an important step on the path towards the juridical-political organisation of the world Community. For in it, in most solemn form, the dignity of a person is acknowledged to all human beings; and as a consequence there is proclaimed, as a fundamental right, the right of free movement in the search for truth and in the attainment of moral good and of justice, and also the right to a dignified life. 



